Citation Nr: 0919356	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-37 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from November 1943 to April 
1946 and from December 1950 to October 1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran currently experiences bilateral hearing loss 
that meets the requirements of a disability and is related to 
exposure to acoustic trauma in service.  

2.  The Veteran currently experiences tinnitus that first 
manifested in service and is related to exposure to acoustic 
trauma in service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008). 

2. The criteria for service connection for tinnitus have been 
met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2008). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In March 2006, the RO provided notice that met these 
requirements. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations and opinions.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


The Veteran served in the U.S. Navy from November 1943 to 
April 1946 and from December 1950 to October 1954 as gunner's 
mate with duties closely associated with the firing of naval 
guns in combat.  The Veteran contends that he experiences 
bilateral hearing loss and tinnitus as a result of exposure 
to high noise levels in service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).
 
Service personnel records showed that the veteran served as a 
gunner's mate aboard a destroyer that included shore 
bombardment and other operations in Korean waters from 
October 1952 to January 1953.   The veteran was present 
aboard another destroyer engaged in shore bombardment in 
October 1951 when the ship was severely damaged by a mine 
explosion.  The Veteran also served during World War Two as a 
seaman aboard a personnel transport vessel.  

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for organic ear or hearing acuity 
disorders.  All assessments of hearing acuity on enlistment 
and discharge physical examinations were normal but were 
performed using a whisper test.   

In July 2007, a VA audiologist noted a review of the claims 
file and diagnosed bilateral hearing loss and tinnitus.  
Audiometric testing showed auditory thresholds at 500, 1000, 
2000, 3000, and 4000 Hz as 45, 55, 60, 60, and 65 decibels 
respectively in the right ear and 40, 55, 60, 60, and 60 
decibels respectively in the left ear.  Maryland CNC speech 
recognition was 84 percent for both ears.  The audiologist 
noted that service treatment records showed no symptoms or 
diagnoses for hearing loss or tinnitus in service.  The 
audiologist noted that the veteran used hearing protection in 
the service, was employed as a warehouse manager for twenty 
years and as a policeman for twenty years, and was retired 
for 15 years.  He also noted that the veteran's reports of 
exposure to noise as a hunter without hearing protection and 
the onset of tinnitus twenty years earlier.  He concluded 
that the veteran's hearing loss and tinnitus were not related 
to military service, noting that there were no symptoms shown 
in the service treatment records.  He did not identify other 
causes for the disorders or explain why significant noise 
exposure in service was not related to the current disorders.  
Neither examiner identified any history or current symptoms 
of organic ear disease. 

In September 2008, a private audiologist stated that the 
hearing loss was the result of damage to the cochlea or 
eighth auditory nerve area.  The audiologist did not comment 
on the etiology of the damage or on the presence of tinnitus.  

In a September 2008 Board hearing, the veteran stated that he 
first experienced symptoms of tinnitus in 1944.  He further 
stated that hearing protection was sometimes provided by the 
Navy and that he used it when it was available.  In view of 
his record of combat service, it is possible that he did not 
use hearing protection at all times during wartime operations 
as a spotter during shore bombardment.  He was also present 
during a mine explosion that severely damaged his ship.  He 
further stated that he recognized the onset of hearing loss 
approximately 15 years prior to the Board hearing.  

In April 2009, a VA Ear, Nose, and Throat (ENT) physician 
noted a review of the claims file including the personnel and 
medical records.  The specialist discussed the Veteran's 
combat noise exposure and noted the Veteran's reports of 
first experiencing ringing in the ears in service.  The 
specialist also discussed the Veteran's post-service 
occupations as a truck driver and policeman and intermittent 
use of hear protection devices in and after service.  The 
specialist concluded that although there are some industrial, 
recreational, and age factors, the Veteran's hearing loss and 
tinnitus is at least as likely as not related to his early 
life exposure to intense acoustic trauma in service.  

The Board concludes that service connection for bilateral 
hearing loss and tinnitus is warranted.  The evidence shows 
that the Veteran currently experiences bilateral 
sensorineural hearing loss that meets the criteria of 
38 C.F.R. § 3.385 for a hearing disability.  Examiners have 
diagnosed tinnitus.  The Board places somewhat less probative 
weight on the audiologist's negative nexus opinion because it 
was based primarily on the absence of any recorded symptoms 
in service.  The Board notes that the testing of hearing 
acuity during the era of the Veteran's service was limited to 
whisper testing.  The Board places probative weight on the 
Veteran's credible lay testimony of the onset of tinnitus in 
service as it is consistent with the nature and severity of 
his exposure to acoustic trauma in combat.  The Board places 
somewhat greater probative weight on the opinion of the ENT 
physician who reviewed the entire history and concludes that 
the trauma in service was a significant factor in the 
Veteran's current hearing and tinnitus disabilities.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A.
§ 5107(b) (West 2002).  In this case, resolving all benefit 
of doubt in favor of the Veteran, the Board finds that his 
bilateral hearing loss and tinnitus is service-connected. 


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.

Service connection for tinnitus is granted subject to the 
legal criteria governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


